DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to an Restriction Requirement mailed on 09/15/2022, the Applicant elected without traverse Group I (claims 1-14) and cancelled claims 15-17 of the non-elected Group II in a reply filed on 10/24/2022.
Currently, claims 1-14 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 07/07/2021. The IDS has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
(Marked-Up Version) MICRO SEMICONDUCTOR STRUCTURE HAVING DISSOCIATIVE LAYER
(Clean Version) MICRO SEMICONDUCTOR STRUCTURE HAVING DISSOCIATIVE LAYER
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 1 is indefinite, because the limitation “the side of the substrate” in line 5 renders the claim indefinite. It is unclear whether “the side of the substrate” is the “one side of the substrate” in line 3 or the “at least one side of the substrate” in line 4 of claim 1. The limitation “the side of the substrate” will be interpreted as the “one side of the substrate” in line 3.
 Note the dependent claims 2-14 necessarily inherit the indefiniteness of the claims on which they depend.
I. Prior-art rejections based in part of one interpretation of Lai
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0013297 A1 to Lai et al. (“Lai”) in view of US 2020/0328332 A1 to Song et al. (“Song”).

    PNG
    media_image1.png
    459
    709
    media_image1.png
    Greyscale

	Regarding independent claim 1, Lai in Fig. 5 teaches a micro semiconductor structure 100f (¶ 53, display panel 100f), comprising: 
a substrate 110 (¶ 53, substrate 110); 
a dissociative layer 120f (¶ 53, ¶ 38 & ¶ 43, buffer insulating layer 120f is formed of an organic material including benzocyclobutene (BCB) or polyimide (PI), which is the same material as the Applicant purported in disclosure for the dissociative layer (see paragraph 22 in the specification of the present application)) located on one side of the substrate 110 (Fig. 5); 
a protective layer 160 (Fig. 5 & ¶ 53, second electrode layer 160 covers and thus protects layers 170f & 120f) located on at least one side of the substrate 110 (Fig. 5); and 
a micro semiconductor 140 (¶ 53, ¶ 39 & ¶ 43, light emitting diode is a micro LED) located on the side of the substrate 110 (Fig. 5).
Lai further discloses the protective layer 160 is an electrode layer (¶ 53).
However, Lai does not explicitly disclose a transmittance of the protective layer for a light source with wavelength smaller than 360 nm is less than 20%.
	Song recognizes a need for forming an electrode electrically connecting a light emitting element to other components in a display device and a conductive material needs to be selected for the electrode (abstract, ¶ 76-¶ 78 & ¶ 80). Song satisfies the need by forming an electrode E1, E2 using silver, aluminum, gold or an alloy thereof (Fig. 4 & ¶ 79).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use silver, aluminum, gold or an alloy thereof taught by Song for the protective/electrode layer taught by Lai, so as to form electrical connection between a light emitting element and other components in a device. Furthermore, since silver, aluminum, gold or an alloy thereof of Lai and Song is the material as the Applicant purported in disclosure for the protective layer (see paragraph 25 in the specification of the present application), the protective/electrode layer of Lai and Song would have a transmittance less than 20% for a light source with wavelength smaller than 360 nm is less than 20% as claimed.
	Regarding claim 2, the combination of Lai and Song further teaches a Young's modulus of the protective layer 160 (Lai & Song) is greater than a Young's modulus of the dissociative layer 120f (since the protective layer 160 of Lai and Song and the dissociative layer 120f of Lai are formed of the same respective materials as the Applicant purported in disclosure for the protective layer and the dissociative layer, the protective layer 170f of Lai and Song has a Young’s modulus greater than that of Lai’s dissociative layer 120f as claimed).
	Regarding claim 3, Lai in Fig. 5 further teaches all of the dissociative layer 120f, the protective layer 160 and the micro semiconductor 140 are located on the side of the substrate 110 (Fig. 5), and the dissociative layer 120f is disposed on the substrate 110 (Fig. 5), the protective layer 160 is disposed on the dissociative layer 120f (Fig. 5), the micro semiconductor 140 is disposed on the protective layer 160 (Fig. 5).
	Regarding claim 6, Lai in Fig. 5 further teaches the protective layer 160 is a patterned structure (Fig. 5, the second electrode layer 160 has patterns).
	Regarding claim 8, Lai in Fig. 5 further teaches the dissociative layer 120f is disposed under the protective layer 160 correspondingly (Fig. 5), and a vertical projecting area of the protective layer 160 to the substrate 110 is greater than or equal to a vertical projecting area of the dissociative layer 120f to the substrate 110 (Fig. 5).
	Regarding claim 9, the combination of Lai and Song further teaches the protective layer 160 (Lai) comprises a metal material (Song: ¶ 79, silver, aluminum, gold or an alloy thereof; see the rejection of claim 1 as noted above).
	Regarding claim 10, Lai in Fig. 5 further teaches the protective layer 160 comprises: a first protective layer 160a1 (Fig. 5 & ¶ 41, connecting portion 160a1 of the second electrode layer 160); and a second protective layer 160a2 (Fig. 5 & ¶ 41, second type electrode line 160a2), wherein the second protective layer 160a2 and the first protective layer 160a1 are disposed alternately (Fig. 5, layers 160a1 and 160a2 are disposed alternately in horizontal direction).
	Regarding claim 11, Lai in Fig. 5 further teaches an arbitrary position of a vertical projection of the micro semiconductor 140 to the substrate 110 overlaps with a vertical projection of the first protective layer 160a1 to the substrate 110 (Fig. 5) or a vertical projection of the second protective layer 160a2 to the substrate 110 (Fig. 5).
	Regarding claim 14, Lai in Fig. 5 further teaches a vertical projecting area of the protective layer 160 to the substrate 110 is greater than a vertical projecting area of the dissociative layer 120f to the substrate 110.
II. Prior-art rejections based in part of the other interpretation of Lai
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0013297 A1 to Lai et al. (“Lai”) in view of US 2020/0328332 A1 to Song et al. (“Song”).
	Regarding independent claim 1, Lai in Fig. 5 teaches a micro semiconductor structure 100f (¶ 53, display panel 100f), comprising: 
a substrate 110 (¶ 53, substrate 110); 
a dissociative layer 120f (¶ 53, ¶ 38 & ¶ 43, buffer insulating layer 120f is formed of an organic material including benzocyclobutene (BCB) or polyimide (PI), which is the same material as the Applicant purported in disclosure for the dissociative layer (see paragraph 22 in the specification of the present application)) located on one side of the substrate 110 (Fig. 5); 
a protective layer 160a1 (Fig. 5 & ¶ 53, connecting portion 160a1 of second electrode layer 160 covers and thus protects layers 170f & 120f) located on at least one side of the substrate 110 (Fig. 5); and 
a micro semiconductor 140 (¶ 53, ¶ 39 & ¶ 43, light emitting diode is a micro LED) located on the side of the substrate 110 (Fig. 5).
Lai further discloses the protective layer 160a1 is an electrode layer (¶ 53).
However, Lai does not explicitly disclose a transmittance of the protective layer for a light source with wavelength smaller than 360 nm is less than 20%.
	Song recognizes a need for forming an electrode electrically connecting a light emitting element to other components in a display device and a conductive material needs to be selected for the electrode (abstract, ¶ 76-¶ 78 & ¶ 80). Song satisfies the need by forming an electrode E1, E2 using silver, aluminum, gold or an alloy thereof (Fig. 4 & ¶ 79).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use silver, aluminum, gold or an alloy thereof taught by Song for the protective/electrode layer taught by Lai, so as to form electrical connection between a light emitting element and other components in a device. Furthermore, since silver, aluminum, gold or an alloy thereof of Lai and Song is the material as the Applicant purported in disclosure for the protective layer (see paragraph 25 in the specification of the present application), the protective/electrode layer of Lai and Song would have a transmittance less than 20% for a light source with wavelength smaller than 360 nm is less than 20% as claimed.
	Regarding claim 6, Lai in Fig. 5 further teaches the protective layer 160a1 is a patterned structure (Fig. 5, the second electrode layer 160 has patterns and one of the patterns is the protective layer 160a1. That is, the protective layer 160a1 is a patterned structure).
	Regarding claim 7, Lai in Fig. 5 further teaches a ratio of a total area of the protective layer 160a1 vertically projecting to the substrate 110 to an area of the dissociative layer 120f vertically projecting to the substrate 110 is between 0.5 and 1 (see Fig. 5).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4-5 and 12-13 are rejected.
Claims 4-5 and 12-13 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Claim 4 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 4, a removable layer disposed between the protective layer and the micro semiconductor.
Claim 5 would be allowable, because claim 5 depends from the allowable claim 4.
Claim 12 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 12, wherein a cross-sectional area of the dissociative layer vertical to the substrate is shrunk towards the substrate gradually.
Claim 13 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 13, wherein the micro semiconductor comprises: an insulating layer located between the micro semiconductor and the protective layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2020/0403028 A1 to Kusunoki et al. relates to a display device having a substrate, an insulating layer on the substrate, conductive layers on the insulating layer, a filler layer on the insulating layer, and a micro LED on the filler layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                                                                 

/JAY C CHANG/Primary Examiner, Art Unit 2895